DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/15/2021 has been entered.  Claims 1-15 are pending.
	The previous nonstatutory double patenting rejection is withdrawn in light of the terminal disclaimer being filed as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185 A1) in view of Bauer (US 2012/0116039 A1).
Regarding claims 1 and 8-14, Cheng discloses a cooling device (a heat transfer system) comprising electocaloric (EC) polymer composites [0002].  The EC fluoropolymer includes polyvinylidene fluoride-trifluoroethylene-chlorofluoroethylene, polyvinylidene fluoride-trifluoroethylene-chlorotrifluoroethylene, polyvinylidene fluoride-tetrafluoroethylene-chlorofluoroethylene, and polyvinylidene fluoride-tetrafluoroethylene-chlorotrifluoroethylene [0009].  As shown in Figure 1(a), electrodes are disposed on opposite surfaces of the electrocaloric material.  The heat is transferred from at load at one temperature T1 to another temperature heat sink T2 [0019].  Figure 2 shows illustrates an EC refrigerator [0022].  An electric power source must be present or provide voltage to the electrodes.
	However, Cheng does not disclose the copolymer comprises an ordered distribution of monomer units comprising chlorine along the copolymer polymer backbone.  Bauer teaches a process for manufacturing terpolymers by polymerization of vinylidene fluoride, trifluoroethylene and chlorofluoroethylene or chlorotrifluoroethylene [0002].  The polymer properties are reproducible and therefore the comonomer distribution is ordered [0012, 0035-
	Regarding claims 2-3, 5 and 15, Cheng discloses R2 may include chlorofluoroethylene, chlorotrifluoroethylene, vinylidene chloride, vinyl fluoride and combinations thereof [0009].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an addition polymerization monomer smaller than trifluoroethylene, such as vinyl fluoride, or vinylidene chloride the EC fluoropolymer since similar properties would be expected [0009].
	Regarding claim 6, Cheng discloses chlorotrifluoroethylene as a comonomer [0009].  According to the original specification, chlorotrifluoroethylene is a chiral monomer [0022-0023].
	Regarding claim 7, Cheng discloses trifluoroethylene [0009].  According to the original specification, trifluoroethylene also is a chiral monomer [0023].
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185 A1) in view of Bauer (US 2012/0116039 A1)as applied to claim 1 above, and further in view of Derwent Abstract of JP 59230208 A (referred to hereinafter as JP ‘208).
Regarding claim 4, Cheng discloses a heat transfer system as shown above in claim 1.
.  

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Bauer does not state that the properties of the polymer are reproducible (page 5) is not persuasive.  Bauer discloses in the prior art that the copolymers obtained had properties which were sometimes not reproducible and that the property that Bauer achieved [0012, 0034].  Bauer disclose the terpolymers have properties of which are more reproducible than those of the terpolymers obtained according to the known process described earlier on [0053].
B) Applicant’s argument that now where Bauer teach or suggest that the comonomer distribution is ordered (page 5) is not persuasive.  Bauer teaches the process includes a secondary mixture constituted of VDF, TrFE and CFE or CTFE is step iii).  Then the secondary mixture is reinjected continuously into the reactor so as to maintain therein a constant pressure of at least 80 .

Terminal Disclaimer
The terminal disclaimer filed on 01/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/313762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767